Citation Nr: 1129863	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-31-581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to December 1964.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In May 2006, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.  In a June 2006 decision, the Board denied the Veteran's request to reopen his previously denied claim for service connection for a left ankle disorder.

The Veteran appealed the Board's June 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, a Memorandum Decision was issued in October 2008 by the Court averring that remand was required to afford the Board an opportunity to provide an adequate statement of the reasons and bases as to why testimony from the Veteran, his brother and sister, and a comrade, was not new and material.  The Court vacated the Board's decision and remanded the matter.  A copy of the Court's Memorandum Decision in this case has been placed in the claims file.

In a March 2010 decision, the Board found that new and material evidence was received to reopen the Veteran's previously denied claim for service connection for a left ankle disorder.  The Board remanded the reopened claim to the RO for further evidentiary development.


FINDING OF FACT

The evidence fails to establish that the Veteran has a left ankle disorder that had its onset or is otherwise related to his military service nor was arthritis manifested to a degree of 10 percent or more within one year of his final discharge from active service.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by active military service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In May 2004, September 2005, March 2006, and June 2010 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in March 2010, the Board remanded the Veteran's case to the RO for further development that included obtaining all medical records regarding his treatment for a left ankle injury at a hospital at Ft. Hood, Texas, in approximately 1962 or 1963, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for VA orthopedic examination of his left ankle in October 2010 and, in a March 2011 response to the RO's inquiry, the National Personnel Records Center (NPRC) reported that there were no records of inpatient treatment (regarding the Veteran) dated during 1962.  In a March 10, 2011 memorandum, the RO detailed its efforts to obtain the Veteran's 1961 and 1962 service treatment records from Fort Hood and concluded that further attempts to obtain them would be futile.  The Board has no reason to doubt the RO's finding.  Service treatment records submitted by the Veteran's attorney in March and April 2011 are duplicative of those previously of record. 

The Board finds the duties to notify and assist have been met.  

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including arthritis, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran, and his relatives and comrade, are competent in certain situations to provide a diagnosis of a simple condition such as a stomachache, headache, broken leg, varicose veins, or dizziness, they are not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran contends that he has a left ankle disorder related to military service.  In written statements, and during his May 2006 Board hearing, he said that he was struck by a military jeep in service and suffered lacerations on both legs.  The Veteran testified that x-rays were performed and that he wore a cast for about three weeks (see hearing transcript at pages 3 and 9).  The Veteran also stated that his ankle was injured, that he experienced left ankle problems since his discharge, and that a 1989 post-service accident worsened his existing left ankle problem (Id. at 6-7).  

The Veteran testified that he initially sought post service medical treatment in 1964 or 1965, but the deceased physician's records were unavailable (Id. at 12-13).  According to the Veteran, he continued to have ankle problems and purchased orthopedic shoes on his own prior to his 1989 accident (Id. at 14). 

In a March 2004 written statement, the Veteran indicated that he was treated at a Fort Hood hospital and that his left ankle was casted for eight weeks.  In a July 2010 written statement, he explained that, while walking down a ramp and carrying a jack, he was hit on his left leg and ankle by a jeep vehicle.  He dropped the jack and stumbled backward, tripped, and hit the ramp.  He did not know if his ankle was injured when he was hit by the jeep or when he stumbled and tripped on the ramp, or when he dropped the jack.  Thus, the Veteran maintains that service connection is warranted for a left ankle disorder.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

Service treatment records reveal that, on March 6, 1962, the Veteran reported that he dropped a quarter ton jack on his right foot the previous day that caused marked swelling of the right foot.  Results of x-rays were negative and he was diagnosed with a bad sprain.  According to a March 7, 1962 entry, the Veteran was unable to bear weight.  On March 23, 1962, it was noted that the Veteran's foot was recently in a cast until March 21st for tendonitis of the right foot and that he played ball that day and twisted his ankle.  Results of x-rays were negative and he was given an ace bandage and crutches.  

A March 24, 1962 orthopedic clinic note indicates right ankle sprain, and short leg walking cast for 14 days.  An April 9, 1962 record notes "cast off ace and boot on".  Results of an x-ray of the Veteran's right ankle, performed on April 12th, were read as negative.

A May 29, 1963 clinical entry notes an injury where a jeep hit the Veteran's right ankle.  A negative right foot and ankle x-ray were noted on May 29, 1963.  On May 31, 1963, the Veteran was seen in the clinic for a 14-month history of an old traumatic injury to the right ankle and an injection was administered into the right ankle.  Additional injections were given to his right ankle in June 1963.  An August 14, 1963 orthopedic clinic record indicates that a jeep ran over his right ankle, and the Veteran was diagnosed with possible mild traumatic arthritis.  A September 9, 1963 right ankle x-ray was reported as negative (the clinical history notation was "pain across anterior left ankle-traumatic arthritis").  

The Veteran was seen on May 27, 1964 for persistent discomfort of the right ankle, history since 1962; and results of a right ankle x-ray taken on June 1, 1964 were negative.  On a report of medical history completed in October 1964, when the Veteran was examined for separation, it was noted that he had a sprained ankle three years earlier.  On examination at time, the Veteran's lower extremities were reported as normal.

Post service, private medical records, dated from November 1969 to April 1979, are not referable to complaints or diagnosis of, or treatment for, a left ankle disorder.  

An October 1988 private medical record reflects the Veteran's treatment for a left ankle disorder.  In an October 24, 1988 letter, W.T.S., M.D., said that the Veteran twisted his ankle four days earlier and was treated for left ankle pain.  Dr. S. noted that the Veteran said that "he has had no significant prior ankle problem".  Records indicate that the Veteran underwent an arthroscopy after this accident.

October and November 1992 private medical records show that the Veteran experienced the onset of left ankle problems in 1986 or 1987 and "apparently had a sprain event prior to this".  It was noted that he underwent arthroscopy after a work-related left ankle injury in 1989, and sustained another injury in 1993, when he slipped off a ladder.  The records show that he underwent diagnostic ankle arthroscopy in August 1993.

In his May 1994 claim for Social Security Administration (SSA) disability benefits, the Veteran said that his initial injury occurred in 1987 when he sprained his left ankle; that he underwent arthroscopy in December 1989 and was diagnosed with synovitis; and, that he had surgery in 1993.  In December 1994, the SSA found the Veteran totally disabled and unable to work since August 1993, due to left ankle villonodular synovitis.

An April 1996 private medical record includes an impression of left ankle arthritis for which surgery was advised.  The physician indicated that this was the same problem as the work-related injury for which he previously treated the Veteran.  An arthrodesis was discussed and the Veteran evidently underwent ankle surgery in mid-1996.

In February 2004, a private physician noted that the Veteran gave a long history of left ankle injury and reported a "distant injury" in service.

October 2004 signed statements from the Veteran's brother and sister are to the effect that he did not have a left ankle problem prior to entering service.  

In his January 2005 notice of disagreement, the Veteran reported that he sustained a left ankle injury in service, although his service medical records showed bilateral ankle injury.  

In March 2005, the Veteran submitted a signed statement from R.V.M., his service comrade at Fort Hood, Texas, who recalled that the Veteran injured his left ankle while on maneuvers and wore a cast on it.

In his September 2005 substantive appeal, the Veteran reiterated that his left ankle was injured in service "and had multiple castings".

Pursuant to the Board's March 2010 remand, in October 2010, the Veteran underwent VA orthopedic examination.  According to the examination report, the examining physician reviewed the Veteran's service and post service medical records.  The Veteran have a history of injury in 1962 while carrying a jack and being hit by a jeep on the left lower leg and ankle in a glancing direction (on the outside of his leg).  He dropped the jack onto his left lower extremity.  The leg was casted at least 3 times in service.  He also mentioned that it was injected in the service and that the pain persisted after his discharge.  

The Veteran further stated that, in 1988, he sprained his ankle in a work-related accident and was treated in a cast at that time.  In 1993, due to persistent pain, a physician advised exploratory surgery of the left ankle that was performed in August 1993, and found a gel-like substance eroding the bone.  The doctor cleaned the ankle and, according to the Veteran, the gel-like substance crystallized when exposed to air.  The Veteran was placed in a walking cast and in physical therapy.  His pain persisted and he ultimately visited another surgeon who advised fusion that was performed in 1996, within a few years of the first surgery.  He said he wore a steel toe boot to work because of it.

Further, review of x-rays of the Veteran's left ankle taken in 2005 showed ankylosis and fusion of the tibiotalar joint with two screws in place.  Results of a magnetic resonance image (MRI) of the left ankle also performed in 2005 revealed status-post tibiotalar joint fusion with two transfixation screws noted to be in place without evidence of postsurgical complication, and evidence of bony fusion at the ankle joint.  Also noted was associated resection of the distal fibula with absence of the tibiotalar and talofibular ligaments and irregularity of the deltoid ligament suggestive of remote injury, with no evidence of an acute process seen.

Upon clinical evaluation, the diagnosis was status post left ankle fusion due to chronic synovitis, sprain, and degenerative joint disease.  The VA examiner stated that there was no villonodular synovitis since the fusion.  In the VA examiner's opinion, the Veteran's current left ankle disorder was less likely as not (less than 50 percent probability) caused by or due to military service.  The VA physician explained that service medical records indicate that the Veteran injured his right ankle in service, noting the March and April 1962 and May 1963 records discussed above.  The examiner noted the September 11, 1963 report that a right ankle x-ray was negative (clinical history notation was "pain across left ankle-traumatic arthritis") and said that there was no prior record of left ankle injury in the medical records and that the x-ray examination requested was for right ankle x-ray.  Additionally, it was read as a negative right ankle, therefore, the VA examiner concluded that it was likely that the "left" that was written was a mistake.  The VA examiner reviewed the May and June 1964 records, and then stated that: 

[i]n summary, there is no definitive evidence of any significant left ankle injury in service, rather the Veteran had a significant injury to the right ankle.  In addition, on a letter dated 10/24/1988 from Dr. [S] who was seeing [the Veteran] for his on the job injury it was noted that the Veteran stated "no significant prior ankle problem".  Due to the above evidence [the Veteran's] current left ankle condition is most likely caused by or a result of his on the job injury in 1988, and less likely as not caused by military service.

The VA examiner reiterated that, due to the above-mentioned evidence, there was no evidence of a significant in-service left ankle injury and it was less likely as not that there was any in-service left ankle event or injury that predisposed the Veteran to his left ankle injury in 1988

The Veteran has contended that service connection should be granted for a left ankle disorder.  Although the evidence shows that the Veteran currently has status post left ankle fusion due to chronic synovitis, sprain, and degenerative joint disease, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  

On the other hand, the record reflects that, while the Veteran was treated for a right ankle injury and a reported complaint of left ankle pain in service, his lower extremities were normal on separation from service and the first post-service evidence of record of a left ankle disorder is from 1988, nearly 24 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

More significantly, in fact, in October 2010, a VA examiner opined that the Veteran's current left ankle disorder was less likely as not (less than 50 percent probability) caused by or due to military service.  The VA examiner provided a rationale to support that opinion.  This physician explained that there was no definitive evidence of any significant left ankle injury in service; rather, the Veteran had a significant injury to the right ankle.  The VA examiner specifically noted that, in an October 24, 1988 letter from Dr. S., who was seeing the Veteran for his on-the-job injury, it was noted that the Veteran stated "no significant prior ankle problem".  The VA examiner concluded that the Veteran's current left ankle condition was most likely caused by or a result of his on the job injury in 1988, and less likely as not caused by military service".  According to the VA examiner, it was less likely as not that there was any in-service left ankle event or injury that predisposed the Veteran to his left ankle injury in 1988.  In sum, no medical opinion or other medical evidence relating the Veteran's left ankle disorder to service or any incident of service, has been presented.  

In support of his claim, the Veteran points to his oral and written statements, and the written statements provided by his relatives and service comrade.  Lay evidence is competent and sufficient to establish a diagnosis of a condition only where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symtoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 V. 3d at 1372.

Although the Veteran, and his relatives and comrade, are competent in certain situations to provide a diagnosis of a simple condition such as stomach pain, a black eye or varicose veins, they are not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic left ankle pathology and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is capable of claiming that he has left ankle problems, however as a layperson, he and his relatives and comrade are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Veteran is competent to state that he has had a left ankle disorder since service.  
To the extent the Veteran may be suggesting that pertinent disability has been continuously symptomatic since service, this is not consistent with other statements wherein he admits in 1988 that he never had a prior ankle injury and, in 1994 (on his SSA claim application), states that his left ankle problem started in 1987.  Furthermore, any claim of continuity of symptoms is less probative than the separation examination showing no left lower extremity disorder and the negative etiology opinion by the October 2010 VA physician.  There is no competent evidence of a nexus between any currently diagnosed left ankle disorder and service.

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for a left ankle disorder and his claim is therefore denied.

Finally, as noted above, the Board observes that a December 1994 record indicates that the SSA found the Veteran suffering from left ankle villonodular synovitis, and held him to be totally disabled since August 1993.  While the Board recognizes the disabling nature of the Veteran's left ankle disability, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed left ankle.


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


